Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 9-22, in the reply filed on 14 Jan 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over 
Chujoh (US 2020/0236381) in view of Zhu (US 2022/0007013).
For claim 9. A computer-implemented method for process video content, comprising: 
	determining whether a video sequence is monochrome ([0164] In addition, in a case that ChromaArrayType is not 0, that is, in a case that the image signal is not in a monochrome format), and 
	in response to a determination that the video sequence is not monochrome, signaling chroma parameters in a bitstream associated with the video sequence ([0164] in a case that the image signal is not in a monochrome format, the switch unit 3051 refers to a flag slice_colour_space_clipping_chroma_flag indicating whether to allow the value limiting filtering processing of the chrominance signal. In a case that slice_colour_space_clipping_chroma_flag is 1, the switch unit 3051 allows chrominance value limiting filtering processing.),
	wherein when the video sequence is monochrome, no chroma parameter is signaled in the bitstream ([0164] On the other hand, in a case that slice_colour_space_clipping_chroma_flag is 0, the switch unit 3051 prohibits the chrominance value limiting filtering.). 

	It would be obvious to combine the chroma deblocking teachings of Zhu with the teachings of Chujoh for the predictable benefit of improving coding efficiency.
For claim 10, while Chujoh does not, Zhu teaches wherein the chroma de-blocking parameters are signaled in a picture header ( [0093] e.g. pps_loop_filter_across_slices_enabled_flag.). It would be obvious to combine the chroma deblocking teachings of Zhu with the teachings of Chujoh for the same reasons discussed for claim 9.
For claim 11, while Chujoh does not, Zhu teaches wherein the chroma de-blocking parameters are signaled in a slice header ([0095] As described above, for deblocking, the index Q is determined based on slice_beta_offset_div 2 and slice_tc_offset_div 2. In ITU-T H.265, the values of slice_beta_offset_div 2 and slice_tc_offset_div 2 may be included in a slice segment header and have the following definitions:). It would be obvious to combine the chroma deblocking teachings of Zhu with the teachings of Chujoh for the same reasons discussed for claim 9.
For claim 12, while Chujoh does not, Zhu teaches wherein the determining of whether the video sequence is monochrome is based on a value of ChromaArrayType ([0362] When ChromaArrayType is equal to 0). It would be obvious to combine the chroma deblocking teachings of Zhu with the teachings of Chujoh for the same reasons discussed for claim 9.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Chujoh (US 2020/0236381) and Zhu (US 2022/0007013) in view of Li (US 20210266550).
For claim 13, while Chujoh does not, Li teaches further comprising: 

For claim 14, while Chujoh does not, Li teaches further comprising: in response to a value of the first flag being equal to 0, setting ChromaArrayType to be equal to a value of the second flag ([0159] In some embodiments, the first syntax information can be signaled in the picture header (PH) in response to a chroma array type not being monochrome or not being a chroma format 4:4;4 with a separate color plane flag equal to 1. The chroma type can be determined based on chroma array type information (e.g., ChromaArrayType value equal to 0), as illustrated in Table 6 for example.). It would be obvious to combine the chroma array type teachings of Li with the teachings of Chujoh for the same reasons discussed for claim 13.
For claim 15, while Chujoh does not, Li teaches further comprising: in response to a value of the first flag being equal to 1, setting ChromaArrayType to be equal to 0 ([0159] In some embodiments, the first syntax information can be signaled in the picture header (PH) in response to a chroma array type not being monochrome or not being a chroma format 4:4;4 with a separate color plane flag equal to 1. The chroma type can be determined based on chroma array type information (e.g., ChromaArrayType value equal to 0), as illustrated in Table 6 for example.). It would be obvious to combine the chroma array type teachings of Li with the teachings of Chujoh for the same reasons discussed for claim 13.
For claim 16, while Chujoh does not, Li teaches further comprising: signaling, in a PPS associated with the video sequence, a flag indicating a PPS raw byte sequence payload (RBSP) syntax structure comprises chroma tool related syntax ([0007] Syntax elements included in PPS in VVC Draft 7 are described as follows:e.g. pps_slice_chroma_qp_offsets_present_flag). It would be obvious to 
For claim 17, while Chujoh does not, Li teaches further comprising: signaling, in a PPS associated with the video sequence, a flag indicating whether a PPS raw byte sequence payload (RBSP) syntax structure comprises chroma tool related syntax ([0007] Syntax elements included in PPS in VVC Draft 7 are described as follows: pps_slice_chroma_qp_offsets_present_flag). It would be obvious to combine the chroma array type teachings of Li with the teachings of Chujoh for the same reasons discussed for claim 13.
For claim 18, while Chujoh does not, Li teaches wherein the flag is pps_chroma_tool_present_flag ([0111] Table 4 shows exemplary chroma QP offsets related syntax elements in a PPS. As shown in Table 4, pps_chroma_tool_offsets_present_flag equal to 1 can specify that chroma tool offsets related syntax elements are present in the PPS RBSP syntax structure. pps_chroma_tool_offsets_present_flag equal to 0 can specify that chroma tool offsets related syntax elements are not present in the PPS RBSP syntax structure. When ChromaArrayType is equal to 0, the value of pps_chroma_tool_offsets_present_flag can be equal to 0.). It would be obvious to combine the chroma array type teachings of Li with the teachings of Chujoh for the same reasons discussed for claim 13.
For claim 19, while Chujoh does not, Li teaches further comprising: in response to the pps_chroma_tool_present_flag being equal to 1, signaling one or more slice level chroma de-blocking parameters, wherein when the pps_chroma_tool_present_flag is equal to 0, no slice level chroma de-blocking parameter is signaled ([0111] Table 4 shows exemplary chroma QP offsets related syntax elements in a PPS. As shown in Table 4, pps_chroma_tool_offsets_present_flag equal to 1 can specify that chroma tool offsets related syntax elements are present in the PPS RBSP syntax structure. pps_chroma_tool_offsets_present_flag equal to 0 can specify that chroma tool offsets related syntax elements are not present in the PPS RBSP syntax structure. When ChromaArrayType is equal to 0, the value of pps_chroma_tool_offsets_present_flag can be equal to 0.). It would be obvious to combine the chroma array type teachings of Li with the teachings of Chujoh for the same reasons discussed for claim 13.
offset_div 2 is an offset value that applies to the slice of video data that includes sample q.sub.0,0; and slice_tc_offset_div 2 is an offset value that applies to the slice of video data that includes sample).  It would be obvious to combine the chroma deblocking teachings of Zhu with the teachings of Chujoh for the same reasons discussed for claim 9.

Allowable Subject Matter
Claims 21 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang; Li et al.	US 20150373327 A1	BLOCK ADAPTIVE COLOR-SPACE CONVERSION CODING
ROSEWARNE; CHRISTOPHER JAMES	US 20190289332 A1	METHOD, APPARATUS AND SYSTEM FOR DE-BLOCKING VIDEO DATA
Hsu; Chih-Wei et al.	US 20210258613 A1	Specifying Slice Chunks Of A Slice Within A Tile
Rapaka; Krishnakanth et al.	US 20160100168 A1	QP DERIVATION AND OFFSET FOR ADAPTIVE COLOR TRANSFORM IN VIDEO CODING
Van der Auwera; Geert et al.	US 20130188744 A1	DEBLOCKING CHROMA DATA FOR VIDEO CODING
WANG; Ye-Kui	US 20140086303 A1	BITSTREAM CONFORMANCE TEST IN VIDEO CODING
Beazley; Todd Martin	US 20060245661 A1	Apparatus and method for reducing noise in an image
LI; Ling et al.	US 20210195247 A1	SIGNALING OF PICTURE HEADER PARAMETERS
Paterson; Andrew et al.	US 20200020304 A1	COMPRESSION OF DISPLAY DATA
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485